Citation Nr: 1129759	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-17 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for major depression, claimed as secondary to service-connected left wrist fusion.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Buffalo, New York.  


FINDINGS OF FACT

1.  In August 2004 and June 2008 rating decisions the RO denied service connection for major depression on secondary and direct bases respectively.  The Veteran was notified of those decisions but did not appeal.

2.  Evidence received since the denial of service connection for a major depression, claimed as secondary to service-connected residuals of a left wrist fusion in August 2004 and June 2008 do not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  August 2004 and June 2008 rating determinations denying service connection for major depression, to include secondary to service-connected residuals of left wrist fusion, are final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for major depression secondary to service-connected residuals of a left wrist fusion has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000 have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in September 2009 of the information and evidence needed to substantiate and complete a claim, how disability evaluations and effective dates are assigned, and what evidence is needed to reopen a claim.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, including private medical records, and service treatment records.  Because the claim is not being reopened, there is no duty to provide the appellant with a VA examination.  38 C.F.R. § 3.159(c) (2010).  There is not a scintilla of evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

New and Material

A final decision will be reopened on receipt of new and material evidence.  38 U.S.C.A. § 5108.  In this case, VA denied entitlement to direct service connection for major depression in June 2008.  VA denied entitlement to service connection for depression secondary to a left wrist disorder in an August 2004 rating decision.  The Veteran did not file an appeal to either decision, and hence, they are final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In denying service connection for major depression as secondary to the residuals of a fusion of the left wrist in August 2004, the RO indicated that the evidence did not show that major depression was related to the service-connected residuals of a fusion of the left wrist nor was there any evidence of this disability during military service.  

The RO indicated that service connection for depression secondary to the left wrist disorder was not established.  The RO observed that records from the VA Medical Center noted depression secondary to a back injury sustained in 1990.  The RO indicated that the Veteran had not been able to work since that time.  It observed that a January 2004 VA examiner stated that the Veteran was depressed due to pain and loss of his job.  The Veteran was noted to have been on anti-depressants for eight years.  He was found to have low self-esteem with anxiety and sleep problems.  He had no delusional thoughts or suicide behavior.  The Veteran was noted to have started therapy in November 2003.  

The January 2004 VA examiner indicated that the Veteran's depression was ostensibly secondary to his back condition.  He also stated that there was no direct relationship between the Veteran's left wrist injury and his depression.  With regard to whether the Veteran's left wrist injury may have aggravated or increased the depression, the examiner stated that it could only be related if it were found that the left wrist condition caused or aggravated the back disorder.  

The Board notes that service connection for a back disorder was also denied in the August 2004 rating determination.  

The Veteran subsequently filed a notice of disagreement and additional VA treatment records added to the record revealed that a social worker expressed her belief that the Veteran's depression arose as a result of the pain in his left wrist.  

In December 2005 a statement of the case was issued.  The RO indicated that records from the VA Medical Center noted depression secondary to back injury sustained in 1990.  The Veteran had not been able to find work since that time.  The RO also noted that the Veteran was followed by the mental health clinic for depression.  The RO again observed that at the January 2004 VA examination, the examiner opined that the Veteran's depression was closely tied to his low back disorder.  The RO also reported that records received from the Social Security Administration revealed a primary diagnosis of obesity and a secondary diagnosis of back depression and chronic depression.  The RO further indicated that it was pertinent to note that the Veteran's service treatment records were completely negative for complaints, treatment, or diagnosis of depression, and that the service separation examination showed a normal psychiatric evaluation.  The RO stated that although current treatment reports showed evidence of depression, the evidence did not show that major depression was related to service-connected residuals of a left wrist fusion nor was there evidence of this disability in service.  The RO found that the negative evidence outweighed the positive evidence and that the preponderance of the evidence was against the claim to establish service connection for major depression as secondary to the service-connected left wrist fusion residuals.  

The Veteran did not perfect his appeal and the decision became final.  38 U.S.C.A. § 7105.

In November 2007, the Veteran requested that his claim be reopened.  Evidence received in support of the Veteran's claim included VA treatment records, including numerous treatment records from his VA social worker relating his diagnosed major depression to his service-connected left wrist injury, statements which were made in prior treatment records by the same social worker at the time of the August 2004 denial.  

In a June 2008 VA rating decision, the RO reopened the claim.  It stated that the evidence continued to show that the Veteran's depression was not related to the service-connected left wrist fusion residuals.  It also noted that there was no evidence that major depression was incurred in or caused by service or within any applicable presumptive period.  

The RO noted that the August 2004 VA rating determination denied entitlement to service connection for major depression related to the left wrist because results of a VA examination and other evidence considered at the time did not relate the depression to the Veteran's military service or to the service-connected wrist condition.  The RO reported the procedural history as it related to the claim at that time.  

The RO noted that the Veteran had had a previous mental health examination in January 2004 in support of this issue and that the results of the examination related depression to a nonservice-connected lower back injury.  The RO indicated that the January 2004 examiner had reviewed the claims folder as well as additional medical evidence from several sources, which referenced his depression related to his lower back and not his wrist.  The RO indicated that there was no relationship between the left wrist and depression.  

The RO observed that in support of the Veteran's claim, a January 2008 VA progress note prepared by a social worker provided an opinion that depression was secondary to the appellant's service-connected left wrist injury.  The RO noted that the social worker only relied on the Veteran's personal history with no reference made to the nonservice-connected back injury and did not rely on other medical documentation, which had previously demonstrated that his depression was not related to his left wrist condition.  The RO also stated that the social worker was not a competent medical professional for which medical opinion may be considered.  

The RO indicated that a review of the electronic VA progress and treatment notes showed that the Veteran continued to be treated for depression related to pain and that he also continued to be seen for low back pain with limited range of motion in addition to left wrist pain.  The RO stated that although the records showed the Veteran with complaints of wrist pain, the cumulative evidence showed that he developed depression due to his nonservice-connected low back injury and not due to a wrist disorder.  Therefore, based upon the cumulative evidence available for review, entitlement to service connection for major depression secondary to residuals of a fusion of the left wrist was denied.  

The Veteran was notified of this decision that same month and did not appeal.  Thus, the decision became final.  

In August 2009, the Veteran requested that his claim be reopened.  The Veteran requested that records be obtained from the Massena VA Medical Center.  Treatment records obtained from the VA facility show continued diagnoses of major depressive disorder.  Also added to the record, in addition to duplicate treatments records from the Veteran's social worker, are new treatment records from the social worker noting her continued belief that the appellant's depression is related to the pain from his service-connected left wrist disorder.  In addition, the VA social worker expressed her belief that the Veteran may have some posttraumatic stress disorder as a result of this.  

As to the Veteran's statements, the Board notes that the appellant indicated that it was his belief that his current major depression was related to his service-connected left wrist fusion.  The Veteran's beliefs were noted at the time of each previous denial.  They are cumulative of information known at the time of the prior denials.  Moreover, as the appellant is not trained in the field of psychiatry, they cannot be considered to be competent medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As to additional treatment records added to the record, the Board notes that a number of the treatment records are duplicate of those of record at the time of the previous denial.  The Board also observes that in several new treatment records, the social worker again stated that it was her belief that the Veteran's major depression, and possibly PTSD, were related to or aggravated by his left wrist disorder.  Her beliefs were of record at the time of the prior denial.  As such, they are cumulative of evidence of record at the time of the prior denials.  As to the Veteran's continued diagnoses of major depression, these have also been of record since the initial denial.  

In sum, the evidence added to the record since the prior denial does not raise a reasonable possibility of substantiating the claim.  The evidence is not new and material and the petition to reopen must be denied.  

Because appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claims, the benefit of the doubt doctrine does not need to be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

New and material evidence not having been received, the claim of entitlement to service connection for major depression, claimed as secondary to service-connected residuals of a left wrist fusion, is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


